DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       Preliminary amendment
2. The preliminary amendment filed on 02/12/19 has been acknowledged by the examiner.

 Claim Rejections - 35 USC § 112
 3. The 112 a, b rejection made in the previous office action has been withdrawn in view of the amendment. None of the padding claim invoke 112 (f).
Allowable Subject Matter
4. Claims [1 and 3-17] are allowed.
      5. The following is an examiner’s statement of reasons for allowance: 
Re Claims [1 and 17] none of the prior arts either alone or in combination teaches or reasonably suggest s or teaches: an image processing apparatus comprising: detect whether the target polarized pixel is a defective pixel based on the first pixel value of the target polarized pixel and a second pixel  value of the target polarized pixel estimated from polarization characteristics corresponding to pixel values of peripheral pixels, around the target polarized pixel, in a polarization direction different from a polarization direction of the target polarized pixel, wherein based on a difference between the first pixel value of the target polarize pixel and the estimated second pixel value that is out of an allowable range, the target polarized pixel is determined as the defective pixel; in conjunction with the other limitation of the claim.
Claims 3-16 are allowed due to their direct or indirect dependency on claim 1.


Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698